Exhibit 99.1 LETTER TO SHAREHOLDERS We delivered respectable results in a year marked by a new competitive reality and a sluggish recovery from the economic recession. In particular, we maintained our relentless focus on driving wireless data growth and smartphone penetration where we have proven success in attracting and retaining higher value customers who generate greater average revenue and churn less. At the same time, the competitive environment reflects multiple new wireless entrants who have now launched service, our two primary wireless competitors fully transitioned to HSPA networks gaining access to an expanded array of wireless devices, and the launch of IPTV video services by the primary incumbent telco inour cable territory. There’s no question that 2011 will be both dynamic andchallenging, and as a company we remain focused on our game plan – perfecting and evolving our core business, investing in next generation platforms and building new revenue streams todrive long-term growth. Evolving our Core Business Last year I wrote about the transformation underway in communications and media. Today, our customers are using smartphones as TVs, laptops as telephones, TVs as time shifted entertainment and gaming stations, and cell phones as boarding passes. And as a company we continued to create the seamless connections whenever, wherever and however Canadians choose to communicate and consume content a key focus for Rogers and a key theme of the pages that followin this annual report. We are resolute in our focus on continuing to strengthen our core business in the areas of service, network and cost management. Enhancing the Customer Experience Continually enhancing our customers’ experience and making it easier to do business with usis a key area of focus. We know that more of our revenue growthwill come from existing customers than from new customers as wego forward, and we will continually develop newer, better, andfaster ways to deliver what customers want. We delivered a number of initiatives in 2010 to strengthen the customer experience. We launched a successful handset protection guarantee program that enables eligible customers to quickly and inexpensively replace lost or broken wireless devices. We also deployed an award-winning new sales and service channel for our small and medium-sized business segment called Live Agent, where customers can bypass voice response systems to directly connectwith a knowledgeable agent. While 2010 was not without its customer service challenges, overall we met or exceeded ourtargeted service metrics. For a growing segment of value-oriented urban consumers, we launched a set of no-frills unlimited wireless talk and text services under a new wireless brand called “chatr”. We brought the Rogers on-demand TV experience to the Internet with the Rogers On-Demand Online broadband video product which enables “TV Everywhere” functionality for our customers. And we used the 2orld Cup to bring a unique cross-platform experience to Canadians by enabling them to enjoy the matches on-demand across their TV, Internet and wireless devices. Industry-leading Networks Our advanced wireless and broadband networks are some of the best in the world and we deliver fast, reliable and proven network experiences. In 2010 we continued to push the envelope by increasing the speed of our national 3.5G HSPA wireless network, and today provide wireless speeds of upto 21Mbps to approximately 90 percent of Canada’s population.We also cost effectively expanded our wireless broadband footprint in rural parts of the country by crafting additional HSPA network sharing arrangements. We expanded the switched digital video and on-demand capabilities of our cable network enabling industry-leading selections of HDTV and on-demand content. And we completed the deployment of DOCSIS 3.0 technology across 100% of our cable system enabling significant increases in our broadband Internet service speeds. Competitive Cost Structure As our business matures and competition intensifies, revenue growth will continue to slow and margins will be challenged. This means our focus will continue to evolve from subscriber growth towards cash flow growth, and managing costs and operating efficiently will become increasingly important. In 2010 we made solid progress in controlling costs, essentially holding our operating costs flat to 2009 levels excluding costs associated with wireless equipment sales. This in turn enabled us to invest significantly in our customers, our networks and our products while returning significant amounts of cash to shareholders. Investing in Next Generation Platforms While we continue to evolve our core business, we also remain focused on investing in the next generation of technology platforms to ensure we remain Canada’s innovation leader. I believe we have the assets and the proven track record to embrace and lead the technology transformation underway. Broadband and wireless continue to converge onto increasingly integrated IP platforms, and content and distribution are becoming more and more intertwined. This is setting the stage for more and more ways of interacting, engaging and consuming information, communications and entertainment – any content, on any device, any where, any time – and this will enable future growth opportunities for Rogers and exciting new experiences for our customers. To leverage these possibilities, we are increasingly developing cross-platform capabilities. And we’re investing in new platforms that evolve our wireless and cable networks to enable the next generation of capabilities and services. We began trials late in 2010 of a true 4G wireless technology called LTE, which promises even faster broadband data speeds delivered with greater efficiency. The trial results to date, combined with positive progress being realized by other wireless carriers, have reaffirmed our view that LTE is the next generation technology to which GSM based carriers such as Rogers will evolve. In 2011, we will begin making the necessary investments and laying the foundation for a multi-year deployment of LTE in Canada. 2 ROGERS COMMUNICATIONS INC. 2 The recent completion of our DOCSIS 3.0 deployment will in turn enable the future evolution of cable television services from one based on linear broadcast technology to a fully IP-based product with exciting new capabilities and flexibility. This will be a multi-year evolution, but we believe the path is quickly becoming clearer and intend to begin making investments to start the transitionlater in 2011. Building New Revenue Streams To help drive future growth, we continued to advance our plans in the areas of wireless data, machine-to-machine, digital media,home monitoring and the business telecom segment. To help us serve a larger number of business customers in the small and medium-sized enterprise segment with on-net services, we acquired two large fibre optic data networks previously owned by electrical utility providers within and adjacent to our cable networks. The acquisitions of Atria Networks and Blink Communications bring fibre connections to thousands of additional commercial buildings, existing customer bases and experienced employees. At Rogers Media, to further reinforce our successful sports media presence, we secured 10-year programming deals with Alberta’s two NHL teams the Edmonton Oilers and Calgary Flames and the Rogers Arena naming rights for the Vancouver facility that is home to the NHL Canucks. We then leveraged our very successful Sportsnet television franchise with the launch of a new national sports network called Sportsnet ONE that features extensive live-event programming, including professional hockey, basketball, soccer, baseball and tennis. Delivering Results in 2011 In February 2011 we announced an increase to our annual dividend of 11 percent and a share buy-back program for 2011 of up to$1.5 billion. These two announcements reflect our continuedsuccess in generating free cash flow and our continued confidencein the strength of the company. Our 2011 plan strikes a healthy balance between continued subscriber and financial growth, and the continued return of significant amounts of free cash flow to shareholders. It reflects a disciplined management approach to a complex and intensified competitive environment. It reflects a focus on our networks, systems and service delivery platforms to enable more seamless connections for our customers. And it reflects prudent investments to reinforce our competitive advantage and drive new streams of revenue. Importantly, we’ll also invest in our brand and our reputation.The environment around us has shifted and become more complex, and we’re adapting to this changing environment with programs, policies and investments that reflect the diverse needs of our stakeholders.We will continually reinforce the Rogers brand – a proven, valuable franchise that resonates strongly with Canadians from coast-to-coast. It’s a brand that has long stood for innovation and choice. Our decisions and actions will continue to reinforce those hallmarks, whether it’s about being first with technology, responding to changing markets, or being responsive to our customers changing needs. I am pleased with the progress of our business in 2010 and in particular would like to thank our employees for their incredible hard work and dedication. We are steadfastly focused on execution, are enthusiastically pursuing the many opportunities in front of us, and are up for the challenges that we know will continue in 2011. Thank you for your continued investment and support, Nadir Mohamed President and Chief Executive Officer Rogers Communications Inc. ROGERS COMMUNICATIONS INC. 2 3 2010 Financial Highlights Financial section contents 18 MANAGEMENT’S DISCUSSION AND ANALYSIS 80 MANAGEMENT’S RESPONSIBILITY FOR Corporate Overview FINANCIAL REPORTING 19 Our Business 80 INDEPENDENT AUDITOR'S REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM 19 Our Strategy 81 CONSOLIDATED STATEMENTS OF INCOME 20 Consolidated Financial and Operating Results 82 CONSOLIDATED BALANCE SHEETS 23 2010 Financial and Operating Guidance 83 CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY Segment Review and Reconciliation to Net Income 83 CONSOLIDATED STATEMENTS OF 24 Wireless COMPREHENSIVE INCOME 30 Cable 84 CONSOLIDATED STATEMENTS OF CASH FLOWS 40 Media 85 NOTES TO CONSOLIDATED FINANCIAL 43 Reconciliation of Net Income to Operating Profit STATEMENTS 45 Additions to PP&E 85 Note 1: Nature of the Business 85 Note 2: Significant Accounting Policies Consolidated Liquidity and Financing 89 Note 3: Segmented Information 46 Liquidity and Capital Resources 92 Note 4: Business Combinations and Divestitures 49 Interest Rate and Foreign Exchange Management 94 Note 5: Investment in Joint Ventures 50 Outstanding Common Share Data 94 Note 6: Integration and Restructuring Expenses 51 Dividends on RCI Equity Securities 95 Note 7: Income Taxes 52 Commitments and Other Contractual Obligations 96 Note 8: Net Income Per Share 52 Off-Balance Sheet Arrangements 96 Note 9: Other Current Assets 97 Note 10: Property, Plant and Equipment Operating Environment 97 Note 11: Goodwill and Intangible Assets 52 Government Regulation and 99 Note 12: Investments Regulatory Developments 99 Note 13: Other Long-Term Assets 54 Wireless Regulation and Regulatory Developments Note 14: Long-Term Debt 55 Cable Regulation and Regulatory Developments Note 15: Financial Risk Management and Financial Instruments 56 Media Regulation and Regulatory Developments Note 16: Other Long-Term Liabilities 56 Competition in our Businesses Note17: Pensions 57 Risks and Uncertainties Affecting our Businesses Note 18: Shareholders’ Equity Note 19: Stock-Based Compensation Accounting Policies and Non-GAAP Measures Note 20: Consolidated Statements of Cash Flows and Supplemental Information 62 Key Performance Indicators and Note 21: Capital Risk Management Non-GAAP Measures Note 22: Related Party Transactions 63 Critical Accounting Policies Note 23: Commitments 64 Critical Accounting Estimates Note 24: Contingent Liabilities 66 New Accounting Standards Note 25: Canadian and United States 66 Recent Canadian Accounting Pronouncements Accounting Policy Differences 68
